Citation Nr: 1819735	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  08-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the disability rating for the service-connected back disability from 40 percent to 20 percent, effective June 27, 2013 was proper.  

2.  Entitlement to an increased rating for herniated disc L5-S1 with sciatica, in excess of 20 percent prior to August 16, 2010, in excess of 40 percent from August 16, 2010 to June 26, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and February 1989 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case has been before the Board several times, and its history has been summarized in previous Board decisions.  More recently, in April 2015, the Board remanded the issues of increased rating for lumbar herniated disc and TDIU and adjudicated the radiculopathy ratings issues.  The radiculopathy issues are therefore no longer before the Board.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the April 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The VA examination report on which the July 2013 spine rating reduction was based did not reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

2.  Prior to August 16, 2010, the Veteran's back disability was manifested by pain, limitation of forward flexion to no less than 65 degrees, even considering additional functional loss due to pain and other factors during normal working movements and flare-ups, with no ankylosis of the thoracolumbar spine or incapacitating episodes with a total duration of at least 4 weeks during a 12 month period.

3.  From August 16, 2010, the Veterans back disability was manifested by pain, and limitation of forward flexion to 30 degrees, even considering additional functional loss due to pain and other factors during normal working movements and flare-ups, with no ankylosis of the thoracolumbar spine or incapacitating episodes with a total duration of at least 4 weeks during a 12 month period.

4.  The Veteran's service connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for herniated disc L5-S1 with sciatica, from 40 to 20 percent was not in accordance with the applicable regulation, the criteria for restoration of the 40 percent rating have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2017).

2.  Prior to August 16, 2010, the criteria for a rating higher than 20 percent for herniated disc L5-S1 with sciatica have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

3.  As of August 16, 2010 the criteria for a rating higher than 40 percent for herniated disc L5-S1 with sciatica have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

4.  The criteria for TDIU have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records from the Social Security Administration (SSA).  VA has provided adequate examinations and opinions in this case, as explained in the Merits section of this decision.  

In a recent case, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The August 2010, June 2013 and August 2016 VA examinations in connection to the Veteran's lumbar spine disability did not apply the principles set forth in Correia.  However, the Board finds that remanding for another examination is not necessary.  Indeed, another examination that applies the requirements pursuant to Correia is not applicable with respect to the Veteran's claim for a higher rating for herniated disc L5-S1 with sciatica for the period since August 16, 2010.  In this case, as discussed in detail in the decision below, the Board grants the appeal to the extent of restoring the 40 percent rating for the period from August 16, 2010.  The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus as the Veteran has already been granted a 40 percent rating for the period from August 16, 2010, Correia is inapplicable in the instant case as a higher rating would require ankylosis or weeks of incapacitating episodes.  The Board finds that the medical examination reports along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2017).  As such, the Board finds that VA's duty to assist with respect to obtaining another VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159 (c)(4). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Reduced Rating

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155, Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).

However, VA's General Counsel has held that 38 C.F.R. § 3.105 (e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of section 3.105(e) do not apply when there is no change in the overall disability rating).

In this case, in the August 2011 rating decision, the AOJ increased the disability rating for the Veteran's herniated disc L5-S1 with sciatica from 20 percent disabling, to 40 percent disabling, effective August 16, 2010.  Following the June 2013 VA examination, in the July 2013 rating decision and the July 2013 Supplemental Statement of the Case (SSOC), the RO reduced the Veteran's disability rating for his herniated disc L5-S1 with sciatica from 40 percent to 20 percent disabling effective June 27, 2013.

In this case, the RO did not provide notice to the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level prior to reducing the Veteran's disability rating for his herniated disc L5-S1 with sciatica from 40 percent to 20 percent disabling.  38 C.F.R. § 3.105 (e) (2017).

In this case, in the July 2013 rating decision and SSOC, the AOJ also granted an increased rating from 10 percent to 40 percent disabling for left lower extremity sciatica, effective June 27, 2013, and an increased rating from noncompensable to 20 percent disabling for right lower extremity radiculopathy, effective June 27, 2013.  The record reflects that the Veteran was assigned a combined rating of 50 percent effective from August 16, 2010 to June 26, 2013, and a combined rating of 70 percent effective from June 27, 2013, the date of decreased rating.  Given a simultaneous increase in the evaluation of additional disabilities at the determination of reduction, the Veteran's combined evaluation increased from 50 percent to 70 percent, despite the rating reduction for his back disability.  The AOJ was therefore not required to follow the procedural protections of 38 C.F.R. § 3.105 (e) as there was no reduction in the amount of compensation payable to the Veteran.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions do not apply in this case because the Veteran's 40 percent rating was in place for less than 5 years when the reduction took effect..
 
However, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown , 5 Vet. App. 413 (1993, Kitchens, 7 Vet. App. 320 (1995).

In this case, the Veteran's 40 percent rating for his back disability was in effect from August 16, 2010 to June 26, 2013.  Since this period is less than five years, the provisions under 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings are inapplicable.  Thus, reexamination disclosing improvement in the disability will warrant reduction in rating.

On the August 2010 VA examination on which the 40 percent rating was based, flexion of the thoracolumbar spine was to 40 degrees and to 20 degrees following repetitive testing.  On the June 2013 VA examination flexion was to 35 degrees, with pain at 30 degrees.  The June 2013 VA examination was the examination on which the reduction was based.  The June 2013 VA examination report indicates the Veteran did not report that flare-ups impact the function of his lumbar spine, and also that the examiner determined there was no additional limitation in range of motion of the lumbar spine following repetitive-use testing; however, on examination, the examiner found that the Veteran in fact had functional loss and/or functional impairment of the spine due to the contributing factors of less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  

The June 2013 VA examination report also indicates the Veteran reported that currently his low back hurts all the time with pain radiating to the left leg.  He also endorsed symptoms of locking.  It was further noted that the Veteran must use multiple assistive devices to assist with stability to include occasional use of a wheelchair, regular use of a cane, trapeze, shower seat and handles in the bathroom.  The examiner concluded that based upon interview and examination of the Veteran "it would not be feasible to render an opinion, therefore it would be mere speculation on the part of this examiner to attempt to detail additional limitation(s) due to pain, weakness, fatigability or incoordination during flare-ups or when the joint is used repeatedly over time."

The July 2013 rating decision acknowledged evidence from the August 2010 VA examination, and VA treatment records dated in July 2011 and March 2013 documenting the Veteran denied having any back pain or motor or sensory deficits.  Notably, the July 2013 rating decision also indicates the May 2002 VA spine examination was considered.  The RO determined that a reduced evaluation of 20 percent was warranted based on the "facts found showing improvement in [the Veteran's] disability commensurate with a 20 percent evaluation and no higher."

VA treatment records and as well as SSA records show the Veteran presented with complaints of back pain treated with pain medication and at times the Veteran also denied having back pain.  This is consistent with the Veteran's reports of flare-ups occurring every 2 to 4 months as described as low back pain as indicated on the August 2010 VA examination report.  

Upon review of record in light of the applicable legal authority, the Board finds that the June 2013 rating reduction for the Veteran's service-connected back disability from 40 percent to 20 percent was improper, and that restoration of the 40 percent rating is warranted.  Specifically, the Board finds that the RO improperly reduced the rating without due consideration of all the evidence of record, and without a specific determination as to whether that evidence demonstrated sustained material improvement of the back disability under the ordinary conditions of life.  In this regard, the RO did not at all acknowledge or discuss the Veteran's statements of record to include during VA examination and medical treatment where he in fact reported ongoing symptoms related to flare-ups described as low back pain, freezing of the back, or stiffness treated with medication management and the regular use of assistive devices to support ambulation and stability.  

In this case, although the Veteran was provided one VA examination prior to the reduction in the disability rating for his back, in the July 2013 rating decision effectuating the reduction, the RO appears to have based the reduction solely on the rating criteria for back disabilities.  Moreover, neither the June 2013 VA examiner nor the medical evidence considered addressed whether the improvement noted in the Veteran's range of motion represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  This topic was not discussed during the examination, the July 2013 rating decision effectuating the reduction, nor the subsequent SSOC addressing this issue.  Although the June 2013 VA examiner concluded that it was not possible to render an opinion concerning whether the Veteran's joint function of the spine was additionally limited by pain, fatigue, weakness, or incoordination, the examiner found that the Veteran did have functional loss and/or functional impairment of the spine following repetitive use testing.  The June 2013 VA examiner also noted that the Veteran's lumbar spine disorder affected his employment because of heavy lifting during service related to the back injury, and he has not worked since service discharge in 1993.  

Moreover, with respect to the Veteran's use of assistive devices, the June 2013 examiner did not address the Veteran's gait, however, the August 2010 VA examination report indicates the Veteran reported the inability to walk more than a few yards and the examiner concluded that such limitations caused him to walk with an antalgic gait requiring a cane.  In addition, on examination in August 2010, the Veteran stated that the most recent flare-up was in January 2009.  He described the frequency as every 2 to 4 months however, with unknown precipitating factors but alleviated with time, analgesics, emergency room visits, and rest.  Additionally, during flare-ups all optional activities cease until pain subsides.  He explained that pain causes increasing discomfort so he must stand in the shower to urinate to avoid pain on sitting as a result of the disability.

In this regard, the Board finds that the decision to reduce was not in accordance with the law, in part because the RO did not make a finding, now would such a finding have been supported by the evidence, that any improvement shown reflected improvement in the Veteran's ability to function under the ordinary conditions of life and work.   

The record reflects that from the time of the August 2010 VA examination showing flexion limited to 20 degrees following repetitive testing, to the time of the June 2013 VA examination showing flexion limited to 35 degrees, with pain at 30 degrees following repetitive testing, the severity of the Veteran's low back disability and associated complications, and the limitations and restrictions he experienced as a result remained the same.  Although the Veteran's range of motion measurements did reflect some level of improvement during the June 2013 VA examination as opposed to the August 2010 VA examination, in light of the June 2013 VA examination report reflecting that the Veteran exhibited pain at 30 degrees during forward flexion and was shown to have additional limitation of functional ability of the spine after repeated use over time, and given the fact that the June 2013 VA examiner did not attempt to distinguish additional limitation due to pain, weakness, fatigue, and incoordination when the joint is used repeatedly over time, the Board does not find that the Veteran's low back disability has exhibited actual improvement throughout the pendency of the appeal.  Moreover, the evidence of record is unclear as to whether any improvement shown throughout the pendency of the appeal would be an improvement in function under the ordinary conditions of life and work.  Further, whether any improvement in the low back disability reflected improvement in the Veteran's ability to function under the ordinary conditions of life and work was not addressed by the June 2013 examiner, or in the July 2013 rating decision effectuating the reductions.  

In reviewing the entirety of the evidence, the Board finds that the weight of the evidence is against a finding of actual improvement in the Veteran's service-connected herniated disc L5-S1 with sciatica.  According to applicable regulation, there must be actual improvement in the disability, not just a failure to meet the requirements of a rating under the currently assigned Diagnostic Code.  
Thus, the Board finds that the reduction from 40 percent to 20 percent for the Veteran's service-connected low back disability, effective from June 27, 2013, was improper.  Accordingly, the 40 percent disability rating for herniated disc L5-S1 with sciatica is restored, effective June 27, 2013.


III.  Increased Rating

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

The Veteran's spine disability is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating IVDS Based on Incapacitating Episodes. Under the general rating formula, a 10 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine between 60 and 85 degrees; a 20 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 
Higher schedular ratings of 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; and 5242 Degenerative arthritis of the spine (see also diagnostic code 5003). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


A.  Increased rating for herniated disc L5-S1 with sciatica, in excess of 20 percent prior to August 16, 2010, and in excess of 40 percent thereafter.

In this regard, the Veteran filed a claim for increased rating in excess of 20 percent received on March 1, 2007.  During the appeal period, the Veteran was afforded a VA spine examination in April 2007.  The April 2007 examination recorded forward flexion to 65 to 70 degrees, with pain at 70 degrees, with no change upon repetition, despite the Veteran's reports of pain at a level of 7 on a daily basis.

VA treatment records and as well as SSA records show the Veteran presented with complaints of back pain treated with pain medication and at times the Veteran also denied having back pain.  

In light of the above, a 20 percent rating, but no higher, is warranted for the back disability prior to August 16, 2010 under the General Rating Formula.  Again, considering the effects of the Veteran's increased pain, fatigability, etc. with repeated use and/or during flare-ups, he had forward flexion limited to 65 degrees or higher prior to August 16, 2010.  Thus, he retained forward flexion of the thoracolumbar spine to greater than 30 degrees, and also greater than 60 degrees.  (Greater than 60 degrees but not greater than 85 degrees, which is consistent with a 10 percent disability rating.  See DC 5243.)  These manifestations do not support a disability rating higher than 20 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5243. 

A higher rating requires forward flexion of the thoracolumbar spine not greater than 30 degrees or ankylosis of the thoracolumbar spine.  Id.  This level of impairment is not shown on the record.  Thus, a rating higher than the current 20 percent is not warranted prior to August 16, 2010.

Given the Board's decision to restore the Veteran's 40 percent disability rating, during this period of the appellate term, with the exception of the period prior to August 16, 2010, the Veteran was assigned a 40 percent disability rating.  The evidence of record during this period does not reflect that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or that he had incapacitating episodes that would warrant a higher rating.

The Veteran's back disability has been manifested by pain and limitation of motion, these symptoms are consistent with the current 40 percent rating.  38 C.F.R. § 4.71a, DC 5243.  A higher rating requires unfavorable ankylosis of the thoracolumbar spine.  Id.  In this case, no ankylosis is shown on the record.  Neither the Veteran's lay statements nor the VA examination reports, VA or SSA records indicate that he has ever had ankylosis of the spine.  Rather, these documents contain specific findings of motion figures reflecting that there is no ankylosis.  Thus, an increased rating higher than those assigned is not warranted at any period during the appellate term. 

All potentially applicable codes have been considered, and a separate or higher rating is not warranted for the Veteran's back disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as his symptomatology remained relatively stable throughout the appeal, and any decreases or increases were not sufficient for a lower or higher rating for a distinct period, as discussed above.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).
In conclusion, the preponderance of the evidence is against an even higher rating or a separate rating for the back disability for any period.  Thus, reasonable doubt does not arise, the benefit of the doubt doctrine does not apply, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

Based on the pertinent evidence set forth above, the Board determines that any staged ratings higher than those already assigned are not warranted at any time during the appellate term.  The Board acknowledges the Veteran's statements describing back symptoms.  The Veteran is competent to report the symptoms associated with his service-connected disabilities and the extent of his impairment to include during flare-ups of symptoms and the Board has no reason to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board also acknowledges the Veteran reports constant use of assistive devices to include a wheelchair and cane to support ambulating.  They are consistent with the observations noted on the VA examinations and treatment records.  Here, the Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they were able to review the overall record, including the Veteran's history and opinions.  As discussed above, examinations were provided to ensure that the record reflects the current extent of these disabilities, and these findings are responsive to the pertinent rating criteria.  

VI.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In this regard, the Board notes that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  The Board finds that the Veteran's symptoms of herniated disc L5-S1 with sciatica, and lower extremity radiculopathy are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

VII.  TDIU

Concerning the issue of a TDIU, as discussed in detail below, the evidence of record does not show that the Veteran is entitled to a TDIU due to service connected disability.  

In his March 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran notes that service-connected disabilities of PTSD and TBI impacted his ability to secure and maintain gainful employment.  He reported employment history in public safety from February 2000 to August 2007.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under 38 C.F.R. 
§ 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332(1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has been granted service connection for the following disabilities: anxiety disorder and disruptive mood disorder, which has been evaluated as 50 percent disabling; left lower extremity sciatica, evaluated as 40 percent disabling; herniated disc, evaluated as 40 percent disabling; right lower extremity sciatica, evaluated as 20 percent disabling; TBI, evaluated as 10 percent disabling; and migraine headaches, evaluated as noncompensably disabling.  Thus, the remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Pertinent evidence of record includes VA examination reports, VA treatment records, and records obtained from SSA.  Notably, in an October 2017 statement, the Veteran reported that a VA practitioner informed him he was unemployable.

Treatment records from the SSA dated in October 2006 document the Veteran reported physical limitations due to his back disability.  VA treatment records do not show the Veteran is unemployable due to service-connected disability.

In this regard, the March 2009 PTSD VA examination indicates the examiner concluded mental health symptoms caused transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The August 2010 VA back examination report indicates the Veteran reported his back disability caused increased absence from work reporting absence of 2 to 4 weeks, diminished productivity and the inability to work without accommodations, and problems with lifting and carrying.  The examination report further notes the Veteran was currently unemployed due to hypertension and PTSD.  There is no further discussion on any functional limitations caused by the Veteran's service-connected disability, which impact his ability to work.

The June 2013 VA spine Disability Benefits Questionnaire (DBQ) and April 2016 addendum opinion indicates the examiner concluded that there was no request for an opinion as to the Veteran's occupational ability thus an opinion on this matter was not provided.  The examiner addressed the Veteran's reports that he was a heavy weapons specialist during military service, which required a lot of heavy lifting and he had not worked since separation discharge in 1993, due to his low back.  Further, the examiner noted that the evidence of record indicates the Veteran is currently living in Florida, and suggested the Veteran is afforded a new examination and interview to obtain an opinion.

The August 2016 VA spine DBQ indicates the examiner concluded the Veteran's back disability and radiculopathy does not preclude sedentary employment.

Similarly, September 2016 TBI DBQ indicates the examiner concluded that the Veterans TBI disability does not impact his ability to work.  Specifically, that subjective symptoms do not interfere with instrumental activities of daily living or work.

A September 2016 Headache DBQ indicates the examiner concluded the Veteran's headache disability impacted his ability to work due to symptoms of severe headache lasting for a period of 2 to 3 days rendering him incapacitated in the bed.  The Veteran described these symptoms as occurring every time he is under stress.

Although the above mentioned DBQ's document the examiner's determinations on the impact of the Veteran's service connected disabilities and his ability to work, the examiner's did not specify the Veteran's employment history but concluded that the Veteran had other nonservice-connected conditions, which may affect his ability to work to include hypertension.  

Regarding employability for each service connected diagnosis the examiners opined there were some restrictions but the Veteran is capable of employment.  Specifically, concerning migraine headaches, the September 2016 Headaches DBQ indicates the examiner concluded that the Veterans headache disability impacts his ability to work in that symptoms leave him bed ridden for days at a time but the examiner did not determine that the disability rendered the Veteran unemployable.

With respect to the Veteran's back disability and lower extremity sciatica, the examiner opined that sedentary employment would not be problematic.  Finally, the examiner concluded that symptoms of TBI cause no functional impairment or limitations on employability.

The record establishes that the Veteran's service connected disabilities cause impairment in employment in that his headache disability limits his ability to be in an occupational setting during severe symptoms and his back disability may impede his ability to perform vigorous activity such as heavy lifting and he will require accommodations for sedentary employment.  However, the weight of the evidence, both lay and medical, does not indicate that employment consisting of no strenuous activity, in a low stress employment atmosphere, is prevented by the Veteran's disabilities to include sedentary employment.

VA treatment records and examination reports note the Veteran sought treatment for his service-connected back, lower extremity sciatica, disruptive mood and generalized anxiety disorder, migraine headaches, and TBI disabilities but the evidence of record to include the Veteran's reports shows that all symptoms and the level of disability would foreclose the possibility of Veteran engaging in physical occupations requiring prolonged standing, as medical opinions recommend sedentary employment, or stressful environments to avoid triggering migraine headaches, the evidence of record does not show that his disabilities prevent him from working in positions that require light physical activity or employment where he is allowed the ability to sit down, avoiding vigorous activity.

After a review of the evidence of record, the Board finds, the most probative evidence does not support the conclusion that the Veteran's service-connected disabilities prevents him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).
In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU is not warranted.  

Ultimately, the preponderance of evidence is against a finding that the impairment resulting from the Veteran's service-connected disabilities prohibits him from gainful employment.  The Board acknowledges the Veteran's service-connected back, lower extremity sciatica, disruptive mood and generalized anxiety disorder, migraine headaches, and TBI disabilities result in pain and limited physical work, but it does not prohibit light physical employment and sedentary employment.  The Veteran's background is not such that he is limited to hard physical labor jobs or jobs involving other than sedentary requirements.  As such, the Veteran's claim of entitlement to TDIU must be denied.


ORDER

The reduction of the disability rating for herniated disc L5-S1 with sciatica, from 40 percent to 20 percent disabling, was improper, and restoration of the 40 percent disability rating is granted, effective June 27, 2013.

A rating in excess of 20 percent prior to August 16, 2010, for herniated disc L5-S1 with sciatica, is denied.

A rating in excess of 40 percent from August 16, 2010 for herniated disc L5-S1 with sciatica is denied.

Entitlement to a TDIU is denied.



______________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


